On Amended Application for Termination of Probation.
On April 19, 1995, this court suspended respondent, Kenneth C. Podor, a.k.a. Kenneth Charles Podor, for six months and stayed the suspension on condition he complete a two-year probationary period. On July 7, 1997, respondent filed an amended application for termination of probation.
The court comes now to consider its order of April 19, 1995, and finds that respondent has substantially complied with that order and with the provisions-of Gov.Bar R. V(9).
THEREFORE, IT IS ORDERED by the court that the probation of Kenneth C. Podor, a.k.a. Kenneth Charles Podor, Attorney Registration No. 0014067, last known address in Beachwood, Ohio, be, and hereby is, terminated.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Cleveland Bar Assn. v. Podor (1995), 72 Ohio St.3d 40, 647 N.E.2d 470.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.